                         Case 20-10034-BLS                Doc 52-1         Filed 02/24/20          Page 1 of 1

                                                       Notice Recipients
District/Off: 0311−1                         User: JillW                             Date Created: 2/24/2020
Case: 20−10034−BLS                           Form ID: pdfodc                         Total: 31


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        USTPRegion03.WL.ECF@USDOJ.GOV
aty         Carolyn Lachman           lachman.carolyn@pbgc.gov
aty         Cory D. Kandestin           kandestin@rlf.com
aty         Daniel J. DeFranceschi           defranceschi@rlf.com
aty         David L. Buchbinder           david.l.buchbinder@usdoj.gov
aty         Diane W. Sanders           austin.bankruptcy@publicans.com
aty         Don Stecker         don.stecker@lgbs.com,sanantonio.bankruptcy@publicans.com
aty         Helen Elizabeth Weller           dallas.bankruptcy@publicans.com
aty         J. Zachary Noble         noble@rlf.com
aty         Jeremy William Ryan            jryan@potteranderson.com
aty         John Leland Murphree            lmurphree@maynardcooper.com
aty         R. Stephen McNeill           bankruptcy@potteranderson.com
                                                                                                                        TOTAL: 12

Recipients submitted to the BNC (Bankruptcy Noticing Center):
adb         Education Corporation of America            c/o John F. Kennedy, Receiver        231 Riverside Drive          Macon, GA
            31201
ptcrd       Monroe Capital Private Credit Fund II LP           Michael Egan, EVP          311 S. Wacker Drive          64th
            Floor       Chicago, IL 60606
ptcrd       Reputation Partners LLC           Nick Kalm, Founder & President          30 W. Monroe Street         Suite
            1410        Chicago, IL 60603
ptcrd       BSF Richmond, LP             Rob Bond, Authorized Signatory          350 W. Hubbard Street         Chicago, IL 60654
cr          Dallas County        Linebarger Goggan Blair & Sampson, LLP              c/o Elizabeth Weller        2777 N. Stemmons
            Freeway        Suite 1000          Dallas, TX 75207
cr          Tarrant County         Linebarger Goggan Blair & Sampson, LLP             c/o Elizabeth Weller        2777 N. Stemmons
            Freeway        Suite 1000          Dallas, TX 75207
cr          Bexar County         112 E. Pecan St., Suite 2200          San Antonio, TX 78205
cr          Pension Benefit Guaranty Corporation            Office of the General Counsel        1200 K Street, NW          Suite
            340       Washington, DC 20005−4026
aty         James F. Banter         James−Bates−Brannan−Groover−LLP                231 Riverside Drive        P. O. Box
            4283        Macon, GA 31208−4283
aty         Ollie A. Cleveland, III        Maynard Cooper & Gale            1901 Sixth Avenue North         Regions Harbert
            Plaza       Suite 2400          Birmingham, AL 35203
aty         Ryan Thompson            Maynard Cooper & Gale            1901 Sixth Avenue North         Suite 2400         Birmingham,
            AL 35203
14402120 Bexar County            Linebarger Goggan Blair & Sampson, LLP              112 E. Pecan Street, Suite 2200         San
            Antonio, TX 78205
14373782 Bexar County            c/o Don Stecker          112 E. Pecan Stree, Suite 2200       San Antonio, TX 78205
14440838 Cameron County               c/o Diane W. Sanders         Linebarger Goggan Blair & Sampson, LLP             P.O. Box
            17428        Austin, TX 78760
14440836 City of McAllen             c/o Diane W. Sanders         Linebarger Goggan Blair & Sampson, LLP             P.O. Box
            17428        Austin, TX 78760
14343584 Dallas County           Linebarger Goggan Blair & Sampson, LLP              c/o Elizabeth Weller        2777 N. Stemmons
            Freeway        Suite 1000          Dallas, TX 75207
14440837 Hidalgo County             c/o Diane W. Sanders          Linebarger Goggan Blair & Sampson, LLP             P.O. Box
            17428        Austin, TX 78760
14440835 Nueces County             c/o Diane W. Sanders          Linebarger Goggan Blair & Sampson, LLP             P.O. Box
            17428        Austin, TX 78760
14343583 Tarrant County            Linebarger Goggan Blair & Sampson, LLP             c/o Elizabeth Weller        2777 N. Stemmons
            Freeway        Suite 1000          Dallas, TX 75207
                                                                                                                        TOTAL: 19
